DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Response to Amendment
Amendment received on 01/27/2022 is acknowledged and entered. Claims 5 and 15-16 have been canceled. Claims 1, 4, 6-7, 10-13, and 17-19 have been amended. Claims 1-4, 6-14 and 17-21 are currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-14 and 17-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, as currently amended, recites (emphasis added):
“generating an alert based on the detection of the abnormal usage, wherein the alert indicates that a user of the at least one water provisioning device needs assistance.”
However, the Specification does not provide support for the recited limitations. Amended claims which introduce new elements or limitations which are not supported by the as-filed disclosure violate the written description requirement.  In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972). 
The Specification discloses:
[0023] …However, it will be understood that aspects of remote processing in a cloud computing service are also exemplary, and the monitoring devices may themselves store the samples and perform related computations locally to provide alerts or information to a user in any other manner through any other medium, without limitation.

[0059] …If there is abnormalities or deviations detected based on the comparison of the actual accumulated weight to the suggested accumulated weight, then alerts may be generated accordingly.

While the Specification discloses providing alerts to the user if there is abnormalities regarding water usage, the Specification does not disclose that the “alert indicates that a user of the at least one water provisioning device needs assistance.”
Same rationale applied to independent claim 17.
Accordingly, these limitations do not have support in the as-filed disclosure.  Dependent claims inherit the above deficiencies of the independent claims and, as such, are rejected for the same reasons.
                         Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
           Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). For the purposes of examination, the Examiner assumes that a processor is utilized for performing the recited steps. If so, claim 1 is directed to a statutory category, because a series of steps for detecting abnormal usage of water satisfies the requirements of a process (a series of acts). (Step 1: Yes).
Next, the claim is analyzed to determine whether it is directed to a judicial exception. 
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of detecting abnormal usage of water. The claim recites:
	1. A method for detecting abnormal usage of water in a water usage environment, wherein the method comprises the steps of:
	monitoring detected water usage data associated with the provision of water in the water usage environment using a plurality of different types of water provisioning devices that are arranged to provide water, where the different types of water provisioning devices are selected from the group consisting of: a tap; a toilet flush; a shower unit;
	applying weightings to the detected water usage data based on the type of water
provisioning device, wherein at least one water provisioning device of the plurality of water provisioning devices comprises an electronic system arranged to monitor usage of the water that the water provisioning device is using to generate the water usage data; 
	detecting abnormal usage of the water based on the monitoring of the detected water usage data and the applied weightings; and
	generating an alert based on the detection of the abnormal usage, wherein the alert indicates that a user of the at least one water provisioning device needs assistance.

	The limitations of monitoring water usage; applying weighting; detecting abnormal usage based on the monitoring and weightings, and generating an alert, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and certain methods of organizing human activity but for the recitation of generic computer components. (Note: Examiner’s language (e.g. “monitoring water usage”; “applying weighting,” etc.) is an abbreviated reference to the rather detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection). That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind, and/or performed as organized human activity. For example, but for the “by a processor” language, “monitoring” in the context of this claim encompasses a user observes an unattended leaking toilet; similarly, applying weighting and detecting functions represent pure mental activity, such the user estimates how long the toilet is leaking and discovers that this is the reason why the water bill for the current month is higher than for the previous month, and generating an alert could be understood as calling a technician to fix the leaking toilet.  Thus, aside from the general technological environment (addressed below), it covers purely mental and/or certain methods of organizing human activity processes, and the mere nominal recitation of a generic network appliance (e.g. an interface for inputting or outputting data, or generic network-based storage devices and displays) does not take the claim limitation out of the mental or mathematical processes and/or certain methods of organizing human activity grouping.
	Specifically, regarding monitoring, applying weighting, detecting abnormality, and generating steps, - the utilizing statistical tools to process the data and to output the estimated values - said functions could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). In Grams, the recited functions require obtaining data or patient information (from electronic sensors), and analyze that data to ascertain the existence and identity of an abnormality or estimated responses, and possible causes thereof. While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem." Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972). Moreover, the Federal Circuit has held, “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). Here, the claimed subject matter is directed to the abstract idea of manipulating existing information (e.g., “obtained usage data”) to generate additional information (e.g., “abnormality data”). See id.  Further, “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, [are] essentially mental processes within the abstract-idea category.” Elec. Power, 830 F.3d at 1354; see also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir. 2016). “[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).
 	It is similar to other abstract ideas held to be non-statutory by the courts (see: Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data and time data, similar because at another level of abstraction the claims could be characterized as water usage -related information presented to a user based on, e.g., user or a device type data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) - collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind; similar because at another level of abstraction the claims could be characterized as a process of gathering and analyzing water usage information, then displaying the results. See, also, Parker v. Flook, - a mathematical formula for computing “alarm limits” in a catalytic conversion process (“while calculating alarm limit values “primarily useful for computerized [applications],” it could still “be made [using a] pencil and paper.”” Id. at 586, 594–95.); Affinity Labs of Texas, LLC v. Amazon.com Inc., 838 F.3d 1266,1268-71 (Fed. Cir. 2016) (delivering customized content to portable electronic devices based on a user’s demographic information and network locations of content is a fundamental
economic concept and abstract idea); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363,1369-70 (Fed. Cir. 2015) (providing tailored content based on the customer’s location and navigation data is a fundamental economic practice long prevalent in our system); British Telecommc’ns PLCv. IAC/ InterActiveCorp, 813 F. App’x 584, 587 (Fed. Cir. 2020) (tracking a user’s location and providing tailored lists of location-specific information sources based on that location is an abstract idea); In re Morsa, 809 F. App’x 913, 917 (Fed. Cir. 2020) (customizing information based on information known about a user is a fundamental economic practice of organizing human activity). All these cases describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and/or “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claim recites additional elements – using a processor to perform the steps of monitoring water usage; applying weighting; detecting abnormal usage based on the monitoring and weightings, and generating an alert. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. This generic processor limitations are nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually. However, “[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012). As per the recitations of “water usage environment”, - the Supreme Court in Parker v. Flook, 437 U.S. 584, 98 S.Ct. 2522, 57 L.Ed.2d 451 (1978) (Flook) rejected the argument that the recitation of a practical application for the alarm calculation could alone make the invention patent-eligible, and found the claimed invention unpatentable. “…Any competent draftsman could attach some form of post-solution activity to almost any mathematical formula.” Id. at 590. 
	Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
	The Examiner further notes that the recited steps do not control or improve operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require obtaining, processing and outputting data. As per collecting and outputting data limitations per se, these recitations amount to mere data gathering and/or outputting, is insignificant post-solution or extra-solution component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the execution of the claimed method steps. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 	Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities.)
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps of monitoring water usage; applying weighting; detecting abnormal usage based on the monitoring and weightings, and generating an alert amounts to no more than mere instructions to apply the exception using a generic computer component. The recited steps are now re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The system would require a processor and memory in order to perform basic computer functions of accepting and processing data, storing information in a database, retrieving information from a database, and outputting said information. These components are not explicitly recited and therefore must be construed at the highest level of generality. 
Based on the Specification, the invention utilizes existing, conventional sensors, communication networks, and generic processors which can be found in mobile devices or desktop computers, conventional memory and display devices. And the functions performed by said generic computer elements are basic functions of a computer - performing a mathematical operation, receiving, storing and outputting data have recognized by the courts as routine and conventional activity. Thus, the background of the application does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
	Similar to Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016) (Power Group), claim’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. Claim 1 does not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices. Nothing in the claim, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Analogous to Power Group, claim 1 does not even require a new source or type of information, or new techniques for analyzing it. As a result, the claim does not require an arguably inventive set of components or methods, such as measurement devices or techniques that would generate new data. The claim does not invoke any assertedly inventive programming. Merely requiring the selection and manipulation of information - to provide a “humanly comprehensible” amount of information useful for users - by itself does not transform the otherwise-abstract processes of information collection and analysis into patent eligible subject matter. Merely obtaining and selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas. Therefore, the recited steps represent implementing the abstract idea on a generic computer, or “reciting a commonplace business method aimed at processing business information despite being applied on a general purpose computer” Versata, p. 53; Ultramerical, pp. 11-12. 
Further, the recited functions do not improve the functioning of computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer. Applicant like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, comparing and transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 1 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the recited steps of identifying do not improve the functioning of computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or more efficient memory, and do not provide operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. The conclusion that the claim 1 of the instant invention is not directed to an improvement of an existing technology is bolstered by the Specification teachings that the claimed invention achieves other benefits, such as determining an abnormal usage of a consumable (Specification, [0005]). Thus, the current application’ solution to the problem of determining an abnormality of a usage is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 1 does not provide a specific means or method that improves the relevant technology, but, instead, is directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.
	Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The steps of monitoring water usage; applying weighting; detecting abnormal usage based on the monitoring and weightings, and generating an alert merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps are nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
For these same reasons, the claims are not directed to a solution to a “technological problem” as was the case in Diamond v. Diehr, 450 U.S. 175 (1981). See OIP Techs., 788 F.3d at 1364, nor do the claims attempt to solve “a challenge particular to the Internet.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256–57 (Fed. Cir. 2014); cf. Intellectual Ventures I, 792 F.3d at 1371 (because the patent claims at issue did not “address problems unique to the Internet, . . . DDR has no applicability.”).
	Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim does not add significantly more to the exception.   Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  As per “monitoring detected water usage data associated with the provision of water in a water usage environment using a plurality of different types of water provisioning devices that are arranged to provide water, where the different types of water provisional devices are selected from the group consisting of a tap; a toilet flush; a shower unit” recitation, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Limiting the claims to the particular technological environment is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
	Accordingly, claim 1 is not directed to significantly more than the exception itself, and is not eligible subject matter under § 101. (Step 2B: No).
Further, although the Examiner takes the steps recited in the independent claim 1 as exemplary, the Examiner points out that limitations recited in dependent claims 2-4, 6-14 and 20-21 further narrow the abstract idea but do not make the claims any less abstract. Dependent claims 2-4, 6-14 and 20-21 each merely add further details of the abstract steps recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. These claims "add nothing of practical significance to the underlying idea," and thus do not transform the sales transaction into patentable subject matter. Ultramercial, 772 F.3d at 716. Therefore, dependent claims 2-4, 6-14 and 20-21 are also directed to non-statutory subject matter. 
Because Applicant’s apparatus claims 17-19 add nothing of substance to the underlying abstract idea, they too are patent ineligi-ble under §101.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yung (US 2018/0067011 A1) in view of Yenni et al. (US 2009/0119142 A1).
	Claims 1, 17, 20 and 21. Yung discloses a method for detecting abnormal usage of water in a water usage environment, wherein the method comprises the steps of:
	monitoring detected water usage data associated with the provision of water in the water usage environment using a plurality of different types of water provisioning devices that are arranged to provide water, where the different types of water provisional devices are selected from the group consisting of a tap; a toilet flush; a shower unit; [0021]; [0025]; [0029]
	applying weighting to the detected water usage data based on the type of water provisional device; [0032]; [0033]; [0048]; [0054] wherein at least one water provisioning device of the plurality of water provisioning devices comprises an electronic system arranged to monitor usage of the water that the water provisioning device is using to generate the water usage data Figs. 1A-B; [0023]; [0029]; [0030], and 
	detecting abnormal usage of the water based on the monitoring of the detected water usage data and the applied weightings [0022]; [0054]; [0059], and 
	generating an alert based on the detection of the abnormal usage, wherein the alert indicates that a user of the at least one water provisioning device needs assistance. [0006]; [0023]; [0027]; [0031]; [0059] - [0061]. (Examiner notes that so as claim 1 does not specify what type of assistance is considered, under “broadest reasonable interpretation” Yung’s teaching of generating an alert upon detecting abnormal water usage indicates generating an alert that the user needs assistance in addressing the detected event.)
	Yung does not specifically teach that weight criteria include water usage data based on the type of water provisioning device.
	Yenni et al. (Yenni) discloses water usage monitoring system in a restroom facility, and discloses a concept of generating an alarm when monitored parameters (e.g. water usage) exceeds a predetermined thresholds and weightings, wherein said weightings for the same parameter could be of different value based on particular location or a facility. [0137]; [0111]; [0115]; [0117]; [0119]; [0134]; [0159]; Table 1.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yung to include the recited limitations, as disclosed in Yenni, because it would advantageously allow to 
maximize the restroom asset while minimizing the support services cost to maintain the asset, as specifically stated in Yenni. [0010]

	Claim 2. The method of claim 1 further comprising the step of wirelessly transmitting the detected usage data to at least one abnormal usage monitoring
device, wherein the step of detecting the abnormal usage is performed by the monitoring device. [0023]; [0026]; [0029]

	Claim 3. The method of claim 2, wherein the abnormal usage monitoring device is a gateway device or a server in a building management system. [0023]; [0026]; [0029]

	Claim 4. The method of claim 1, wherein the step of detecting the abnormal usage is performed by a water monitoring device associated with the water provisioning device. Fig. 1A, “124g”, “102”; [0021]; [0026]

	Claim 6. The method of claim 1 further comprising the step of sending the generated alert to one or more registered devices associated with the usage of the water. [0031]

	Claim 7. The method of claim 1 further comprising the steps of comparing the detected usage data with prior usage data associated with prior use of the water by the water provisioning device, and detecting the abnormal usage of the water based on the comparison of the detected usage data with the prior usage data. [0006]-[0009]; [0022]; [0027]; [0032]

	Claim 8. The method of claim 7, wherein the step of comparing the detected usage data with the prior usage data comprises detecting whether the detected usage data matches a usage pattern associated with the prior usage data. [0006]-[0009]; [0022]; [0027]; [0032]

	Claim 9. The method of claim 7, wherein the step of comparing the detected usage data with the prior usage data comprises detecting a maximum and/or minimum prior usage value in the prior usage data and comparing the detected maximum and/or minimum prior usage value with maximum and/or minimum values in the detected usage data. [0006]-[0009]; [0022]; [0032]; [0047]

	Claim 10. The method of claim 7, wherein the step of comparing the detected usage data with the prior usage data is based on an amount the water has been used in a defined usage period. [0006] - [0009]; [0022]; [0032]

	Claim 11. The method of claim 10, wherein the step of comparing comprises the step of comparing a current usage amount of the water with a previously detected usage amount of the water and generating an alert if the current usage amount is below or above a defined threshold associated with the previously detected usage amount. [0006] - [0009]; [0022]; [0032]

	Claim 12. The method of claim 7, wherein the step of comparing the detected usage data with the prior usage data is based on a time that the water was or is being used in a defined usage period. [0006]-[0009]; [0022]; [0032]
 
	Claim 13. The method of claim 12, wherein the step of comparing comprises the step of comparing a current usage time of the water with a previously detected usage time of the water in the usage period and generating an alert if the current usage time is below or above a defined threshold associated with the previously detected usage time. [0006] - [0009]; [0022]; [0032]

	Claim 14. The method of claim 7 further comprising the step of monitoring and recording the prior usage data. [0006]-[0009]; [0022]; [0032]

	Claim 18. The physical consumable monitoring device of claim 17, wherein the water monitoring device is part of or integrated with a water provisioning device. Fig. 1A, “124g”, “102”; [0021]; [0026]

	Claim 19. The water monitoring device of claim 17, wherein the water monitoring device is part of or integrated with one or more of an item of tap, the toilet flush, or the shower unit.  Fig. 1A, “124g”, “102”; [0021]; [0026]


Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 
	Applicant argues that claim 1, as currently amended, recites generating alert in order to indicate that a user of the water provisioning device needs assistance, and, as such, is clearly directed to a practical application. 
	The Examiner respectfully disagrees and maintains that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. The claim recites additional elements – using a processor to perform the steps of monitoring water usage; applying weighting; detecting abnormal usage based on the monitoring and weightings, and generating an alert. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. This generic processor limitations are nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually. However, “[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012). As per the recitations of “water usage environment”, - the Supreme Court in Parker v. Flook, 437 U.S. 584, 98 S.Ct. 2522, 57 L.Ed.2d 451 (1978) (Flook) rejected the argument that the recitation of a practical application for the alarm calculation could alone make the invention patent-eligible, and found the claimed invention unpatentable. “…Any competent draftsman could attach some form of post-solution activity to almost any mathematical formula.” Id. at 590. 
	The Examiner further notes that the recited steps do not control or improve operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require obtaining, processing and outputting data. As per collecting and outputting data limitations per se, these recitations amount to mere data gathering and/or outputting, is insignificant post-solution or extra-solution component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the execution of the claimed method steps. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). 


	Applicant argues Yung fails to disclose that generating an alert that indicates that a user of the at least one water provisioning device needs assistance.
	The Examiner respectfully notes that while the Specification discloses providing alerts to the user if there is abnormalities regarding water usage, the Specification does not disclose that the “alert indicates that a user of the at least one water provisioning device needs assistance.” Alternatively, so as claim 1 does not specify what type of assistance is considered, under “broadest reasonable interpretation” Yung’s teaching of generating an alert upon detecting abnormal water usage indicates generating an alert that the user needs assistance in addressing the detected event.

	Applicant argues Yung fails to disclose that weightings are applied to the
detected water usage data based on the type of water provisioning device. 
	In response the Examiner respectfully notes that said limitation is disclosed in Yenni [0137]; [0111]; [0115]; [0117]; [0119]; [0134]; [0159]; Table 1.





















Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        5/01/2022